Matter of Melanie S. (Albert A.) (2019 NY Slip Op 03467)





Matter of Melanie S. (Albert A.)


2019 NY Slip Op 03467


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Sweeny, J.P., Gische, Webber, Kahn, Moulton, JJ.


9177

[*1]In re Melanie S., and Another, Children Under the Age of Eighteen Years, etc., Albert A., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Carol I. Kahn, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the children.

Order of disposition, Family Court, Bronx County (Monica D. Shulman, J.), entered on or about June 12, 2018, which, inter alia, found that respondent sexually abused the subject children, for whom he was legally responsible, unanimously affirmed, without costs.
The determination that respondent sexually abused the subject children is supported by a preponderance of the evidence (see Family Ct Act § 1046[b]). The children's detailed out-of-court statements were sufficiently corroborated by each other's
statements, and by medical records (see Matter of Nicole V., 71 NY2d 112, 124 [1987]; Matter of David R. [Carmen R.], 123 AD3d 483 [1st Dept 2014]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK